Title: To Alexander Hamilton from William Barton, Junior, 12 May 1792
From: Barton, William, Jr.
To: Hamilton, Alexander



Sir,
Office of InspectionPort of Providence May 12th. 1792.

There was shiped some time past from this place five chests of Souchong and one Chest of Hyson tea to Messrs. Sam Ward and Brothers of New York; the tea was imported in the Ship Genl Washington in June last, and for which certificates have regularly been granted from this Office. The Messrs Wards acknowledge to have received the certificates with the tea, but are willing to make affidavit to the same being lost or mislaid; on which account they have applied to this office for new certificates. Tho satisfied in my own mind that there is no intention of fraud in the application, I did not think it my duty to grant the certificates, but have taken the liberty to give you this information; that I might receive such directions in this case as shall be proper. I am Sir with great respect Your most obedient humble servant.
Wm. Barton Inspectorof the Revenue
The Secretary of the Treasury.
